


109 HR 5181 IH: Federal Contract Transparency

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5181
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To amend the Federal Property and Administrative Services
		  Act of 1949 to limit the number of, and require reporting relating to, all
		  subcontracts under contracts with the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Contract Transparency
			 Act.
		2.Limitations and
			 reporting relating to subcontracts under Federal contracts
			(a)RequirementsThe
			 Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et
			 seq.) is amended by adding at the end the following new section:
				
					318.LIMITATIONS AND
				REPORTING RELATED TO SUBCONTRACTS
						(a)Limitations on
				subcontracting tiersAny
				contract awarded by an executive agency shall prohibit the contractor from
				having more than three tiers of subcontracts under the contract.
						(b)Waiver of
				limitationThe head of an
				executive agency may waive the limitation in subsection (a) with respect to a
				contract if the contractor requests the waiver and—
							(1)the head of the agency determines it is
				necessary to facilitate emergency response by the Federal Government during a
				major disaster or emergency declared to exist by the President under the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.); or
							(2)the contractor justifies the waiver in
				writing and the head of the agency determines the justification is adequate and
				makes the justification and the agency's determination available upon request
				to Congress.
							(c)Report relating
				to subcontractsAny contract
				awarded by an executive agency shall require the contractor to track and report
				to the agency all subcontracts, at any tier, awarded by the contractor. The
				information in the reports shall be available upon request to
				Congress.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to contracts entered into by executive
			 agencies after the expiration of the 30-day period beginning on the date of the
			 enactment of this Act.
			
